Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-12-2006

USA v. Thomas
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2652




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Thomas" (2006). 2006 Decisions. Paper 1118.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1118


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 05-2652


                           UNITED STATES OF AMERICA


                                          v.

                            SONIA MARLENE THOMAS

                                               Appellant


                   On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                                 D.C. No. 02-cr-123-2
                    District Judge: Honorable William L. Standish


                     Submitted Under Third Circuit LAR 34.1(a)
                                   May 9, 2006

              Before: BARRY, SMITH and ALDISERT, Circuit Judges

                                (Filed: May 12, 2006)


                            OPINION OF THE COURT


ALDISERT, Circuit Judge.




      Sonia Marlene Thomas appeals the sentence she received after pleading guilty to
one count of conspiring to possess with intent to distribute 100 kilograms or more of

marijuana, in violation of 21 U.S.C. § 846, and one count of conspiracy to launder

monetary instruments, in violation of 18 U.S.C. § 1956(h). For the reasons that follow,

we will affirm.

                                               I.

         As we write only for the parties, who are familiar with the underlying facts, we

shall set out only those facts necessary to our brief discussion. Thomas pleaded guilty to

two counts of a 21-count indictment on October 29, 2002. The presentence report found

that Thomas’s base offense level was 23 and her criminal history category was I, resulting

in a Guidelines range of 46-57 months. Sentencing was postponed numerous times so

that Thomas could assist law enforcement in various investigations. After entering her

plea, Thomas was released on house arrest, the conditions of which she violated several

times.

         On March 25, 2004, the day before the sentencing hearing was scheduled, Thomas

filed a motion for a downward departure from the Guidelines pursuant to USSG § 5H1.6

on the grounds that “[s]ervice of a [s]entence within the applicable guidelines range will

cause substantial, direct, and specific loss of essential caretaking, or essential financial

support to the defendant’s family.” Thomas is the mother of seven children, six of whom

are minors. Her husband, who is also the father of the six minor children, was one of her

four co-defendants in this matter and was also sentenced to a term of imprisonment. In

the motion, Thomas asserted that she is the sole caretaker and means of financial support

                                               2
for the children and that she has no other family members who can care for her children

while she is incarcerated.

       On March 26, 2004, Thomas failed to appear at her sentencing hearing. She was

captured in California almost a year later, on March 11, 2005, and was transferred back to

the Western District of Pennsylvania. She was sentenced on April 26, 2005. At the

hearing, the District Court heard argument from both parties on Thomas’s motion for

downward departure for extraordinary family responsibilities. The Government opposed

the motion, arguing that although this was a sad case, Thomas had repeatedly failed to

comply with court orders and to meaningfully cooperate with the Government in its

investigations.

       After hearing these arguments, the District Court stated:

       Well, based on what I have heard, I don’t believe that, under the guidelines .
       . . were they binding, Mrs. Thomas wouldn’t be entitled to a downward
       departure. And I’ll, certainly, take her request into consideration, but I don’t
       think that she can expect a departure down from the lower end of the
       sentencing guideline[s]. And, so, I will proceed here.

       Without ruling on the departure, the Court made the finding that Thomas’s

Guidelines range was 46-57 months. The Court then acknowledged that it had read

letters from Thomas’s children, and proceeded to hear Thomas’s testimony. After

listening to Thomas’s testimony and defense counsel’s arguments, the District Court

imposed a sentence of 46 months for each count, to be served concurrently, and to be

followed by a three-year term of supervised release. In explaining its sentence, the

District Court stated:

                                              3
After consideration of the factors set forth in Section 3553 of Title 18, United
States Code, the reason for the imposition of sentence is as follows. The
defendant has entered a guilty plea to conspiring to distribute at least a
hundred kilograms, but less than four hundred kilograms, of marijuana, to
conspiring to launder funds of more than $350,000, but less than $600,000.
She has one previous conviction for possession of marijuana and has agreed
to cooperate with the government.

While the defendant has admitted her guilt to the present offenses, she does not
have an extensive criminal history and, therefore, the Court finds that a
sentence at the lowest end of the guideline range is sufficient to address the
sentencing objectives of punishment, incapacitation, and deterrence.

The Court recognizes that defendant has seven children, several of whom are
minors and with whom the defendant reportedly has a close relationship.
Under the guidelines, family ties are not ordinarily relevant to determining a
sentence. However, under Section 3553, the history and characteristics of the
defendant, including her family ties, are pertinent to crafting an appropriate
sentence.

In addition, the Court recognizes the defendant has a long history of marijuana
use, especially since 1995 or 1996, until the time of her arrest. Defendant
reportedly smoked marijuana on a daily basis.

Under Section 3553(a)(2)(D), the defendant’s need for correctional treatment
is relevant in determining the appropriate sentence. Due to defendant’s history
of drug use and given the nature of the current offense, it is recommended that
the defendant undergo testing and, if necessary, treatment for substance abuse.

In the Court’s view, a sentence of forty-six months at each of Counts One and
Two to be served concurrently is sufficient, but not greater than necessary to
satisfy the purpose of sentencing, given the nature and circumstances of the
offenses and history and characteristics of the defendant and taking into
consideration, also, the fact that this sentence is being imposed a year after it
was originally scheduled, because she didn’t report for sentencing when
sentencing was originally scheduled.


                                       II.

Thomas’s sole contention on appeal is that the District Court erred in denying her

                                       4
request for downward departure from the Sentencing Guidelines. Under United States v.

Denardi, 892 F.2d 269, 271-272 (3d Cir. 1989), which was recently reaffirmed in United

States v. Cooper, 437 F.3d 324, 333 (3d Cir. 2006), our jurisdiction to entertain this

argument depends on the basis for the District Court’s ruling. If the ruling was based on

the District Court’s belief that a departure was legally impermissible under the

Guidelines, we have jurisdiction to determine whether the District Court’s understanding

of the law was correct. Denardi, 892 F.2d at 271-272. By contrast, if the District Court’s

ruling was based on an exercise of discretion, we lack jurisdiction. Id.; see also United

States v. Minutoli, 374 F.3d 236, 239-240 (3d Cir. 2004) (discussing our jurisdiction to

review denials of downward departure motions).

       For example, in United States v. McQuilkin, the district court refused to grant a

discretionary downward departure for extraordinary physical impairment, finding that the

defendant’s “condition was ‘not that type of an impairment so severe and complete that

the downward departure [was] . . . warranted.’” 97 F.3d 723, 730 (3d Cir. 1996). We

observed that this statement could mean one of two things: either “that McQuilkin’s

impairment was not extraordinary enough to allow the court to depart under the authority

of § 5H1.4; or that the nature of the impairment was sufficiently extraordinary to allow

the court to depart, but that the court elected not to depart on this occasion.” Id.

Interpreting the district court’s statement to mean that McQuilkin did not qualify for

departure under the Guidelines, we held that we had jurisdiction to review this legal

question. Id.

                                              5
       Thomas argues that her case is like McQuilkin, and that we have jurisdiction to

determine whether Thomas’s family responsibilities were sufficiently extraordinary to

qualify for a departure under the Guidelines. She argues that the District Court’s

statement, “Well, based on what I have heard, I don’t believe that, under the Guidelines,

I, were they binding, Mrs. Thomas wouldn’t be entitled to a downward departure[,]”

indicates that it was making a legal determination that Thomas does not qualify for a

departure under the Guidelines.

       Although we agree that this statement, considered alone, implies that the District

Court made a legal determination that Thomas did not qualify for a departure under the

Guidelines, we are not persuaded that this was the basis of the District Court’s refusal to

depart. After Booker, district courts are no longer bound by the Guidelines and they may

depart regardless of whether a defendant qualifies for a downward departure under the

Guidelines. Accordingly, whether a defendant qualifies for a departure under the

Guidelines is of decreased significance after Booker. Here, the District Court merely

observed that it believed that Thomas would not qualify under the Guidelines, while

explicitly noting that the Guidelines are not binding. It then stated that it will nonetheless

“take her request [for a downward departure] into consideration[.]” After listening to

Thomas’s testimony, the District Court engaged in a lengthy discussion of the § 3553(a)

factors, explicitly addressing Thomas’s family circumstances. The Court ultimately

concluded that Thomas’s need for substance abuse treatment, the seriousness of her

crime, and her failure to report for sentencing weighed against a shorter sentence. In light

                                              6
of the entire record, we are satisfied that the District Court’s denial of Thomas’s motion

for downward departure was based on discretionary, rather than legal, considerations, and

consequently we do not have jurisdiction to review its decision.

       Moreover, even if the District Court relied on a legal determination in denying the

motion to depart, it correctly applied the proper legal standard. Although the

circumstances in this case are certainly unfortunate, they simply do not qualify as

“extraordinary” under this Court’s precedents. See United States v. Sweeting, 213 F.3d

95, 108-109 (3d Cir. 2000) (finding that the district court abused its discretion in granting

a downward departure to a single mother providing for five children, one of whom had a

neurological disorder); United States v. Headley, 923 F.2d 1079, 1082 (3d Cir. 1991)

(affirming the denial of departure for a single mother of five minor children and

observing that “every court to consider the issue of departure based on the effect that

sentencing a single parent to prison will have on minor children has found the

circumstances not to be extraordinary”). Accordingly, inasmuch as the District Court

may have relied on a legal determination, there was no error.

                                             III.

       We have considered all contentions presented by the parties and conclude that no

further discussion is necessary.1 We will affirm Thomas’s sentence.


1
  To the extent that Thomas’s brief can be read to argue that the District Court erred by
failing to make “findings on the evidence presented for downward departure,” failing to
consider the § 3553(a) factors, and imposing an unreasonable sentence, see United States
v. Booker, 543 U.S. 220, 261 (2005), we reject those arguments. No specific findings are

                                              7
______________________________




necessary for denying a downward departure. See United States v. Georgiadas, 993 F.2d
1219, 1222-1223 (3d Cir. 1991) (holding that sentencing courts are not required to make
express statements explaining a denial of downward departure). Similarly, district courts
do not need to discuss and make specific findings on each of the § 3553(a) factors.
Cooper, 437 F.3d at 329. Rather, the record need only demonstrate that the district court
gave “meaningful consideration to the § 3553(a) factors.” Id. We are satisfied that the
District Court meaningfully considered those factors here. And because the District
Court reasonably applied the § 3553(a) factors and meaningfully considered all
arguments raised by the parties that have “recognized legal merit and factual support in
the record,” Thomas has not met her burden of proving that the sentence was
unreasonable. See id. at 332.

                                            8